Memorandum.
The order of the Appellate Division should be affirmed. In our view, the cause of action which accrues to the city under section 207-c of the General Municipal Law is derived from its injured employee’s cause of action in negligence against the person causing such injury.
Section 207-c merely gives the city a direct remedy against the person liable to the employee in negligence. It does not create a new liability (United States Cas. Co. v. North Amer. Brewing Co., 253 App. Div. 576, affd. 279 N. Y. 762).
Since the right to bring the direct action is bottomed on the employee’s cause of action in negligence, the three-year Statute of Limitations applies.